Exhibit 10.1

 

EXECUTIVE SERVICES AGREEMENT

 

Executive Services Agreement dated as of June 1, 2017 by and among Q BioMed
Cayman SEZC (“Company”), and Denis Corin (the “Executive”).

 

W I T N E S S E T H:

 

The Company desire to engage the services of the Executive for purposes of
general corporate management and development and more specifically for those
services set forth below (collectively, the “Executive Services”).

 

Executive is desirous of performing the Executive Services on behalf of the
Company and desires to be engaged and retained by the Company for such purposes.

 

Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Executive and the Company agree as follows:

 

1.       Executive Services. The Company hereby retains the Executive to provide
expertise in the areas of public company administration, finance and corporate
development to the Management and Board, and the Executive accepts such
retention all on the terms and conditions herein contained. Specific services
are:

 

(a)to assist the company all executive, business development activities and
business planning and direction (b)to assist the Company in the implementation
of financial controls and systems (c)to assist Company in the negotiation of any
business transactions (d)to assist the Company in the preparation and filing of
regulatory submissions (e)to assist the Company in the area of financing and
capital structure.

 

2.       Term.

 

(a)      Subject to this Section 2(a), the initial term (the “Initial Term”) of
this Agreement shall be for a two-year period commencing on June 1st 2017.

 

3.       Compensation. The Company shall pay and deliver to the Executive:

 

●Monthly retainer of $15,000 ●Options (to acquire 100,000 shares of the common
stock of the Company’s parent organization) which shall be granted pursuant to
an Option Agreement attached hereto as Exhibit A ●Bonus Transaction Fees
associated with any funding arranged or introduced to the company by mutual
agreement between the parties and on a case by case basis, and which results in
a financial transaction.

 

4.       Expenses: The Company will reimburse Executive for all reasonable
expenses incurred during performance of duties as Executive.

 

5.       Termination: Either Company or Executive can terminate this Agreement
by giving Ninety (90) days’ written notice. Company agrees not to terminate
(unless for cause) this Agreement during the ‘initial term’ unless there is
clear evidence the Executive is not performing duties in the best interests of
Company. If the company terminates the agreement prior to the end of the initial
term, the Executive shall be entitled to any outstanding unpaid portion of
reimbursable expenses, Transaction Fee (if the termination is without cause), if
any, and for the remainder of the unexpired portion of the applicable term
(Initial Term or an agreed Extension Period) of the Agreement (if the
termination is without cause).

 



 

 

 

6.       Duties of the Company.

 

(a)      The Company shall supply the Executive, on a regular and timely basis,
with all approved data and information about the Company, its management, its
products and its operations, and the Company shall be responsible for advising
the Executive of any facts which would affect the accuracy of any prior data and
information previously supplied to the Executive so that the Executive may take
corrective action.

 

(b)     The Company shall promptly supply the Executive with: full and complete
copies of all filings with all federal and state securities agencies; full and
complete copies of all stockholder stock reports and communications, whether or
not prepared with the Executive’s assistance; all data and information supplied
to any analyst, broker-dealer, market maker or other member of the financial
community; and all product/services brochures, sales materials, etc.

 

(c)     The Company shall contemporaneously notify the Executive if any
information or data being supplied to the Consultant has not been generally
released or promulgated.

 

(d)     Other specific obligations of the Company hereunder include the
obligation to make all payments (including, but not limited to the stock
compensation) and/or deliveries of securities required hereunder (including, but
not limited to the Common Shares) as due.

 

7.       Representatives and Indemnification by Company.

 

(a)      The Company shall be deemed to make a continuing representation of the
accuracy of any and all material facts, information and data which it supplies
to the Executive and the Company acknowledges its awareness that the Executive
will rely on such continuing representation in disseminating such information.

 

(b)     The Executive, in the absence of notice in writing from the Company,
will rely on the continuing accuracy of material, information and data supplied
by the Company.

 

(c)     The Company hereby agree to indemnify the Executive against, and to hold
the Executive harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Executive’s reliance upon the accuracy and continuing
accuracy of such facts, material, information and data, unless the Executive has
been negligent in fulfilling its duties and obligations hereunder.

 

(d)     The Company hereby agree to indemnify the Executive against, and to hold
the Executive harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Executive’s reliance on the general availability of
information supplied to the Executive and the Executive’s ability to promulgate
such information, unless the Executive has been negligent in fulfilling his
duties and obligations hereunder.

 

8.       Representatives and Indemnification by Executive.

 

The Consultant agrees to provide the Executive Services hereunder in a manner
consistent with the performance standards observed by other professionals
undertaking such functions.

 

9.       Confidentiality and Other Provisions.

 

(a)      The Executive shall not, except as authorized or required to perform
the Executive Services, reveal or divulge to any person or Company any of the
trade secrets, secret or confidential operations, processes or dealings or any
information concerning the organization, business, finances, transactions or
other affairs of the Company, which may come to its knowledge during the term of
this Agreement and shall keep in complete secrecy all confidential information
entrusted to it and shall not use or attempt to use any such information in any
manner which may injure or cause loss, either directly or indirectly, to each
Company’s business or may be likely so to do. This restriction shall continue to
apply after the termination of this Agreement without limit in point of time but
shall cease to apply to information or knowledge, which may come into the public
domain. The Executive shall comply with such directions, as the Company shall
make to ensure the safeguarding or confidentiality of all such information.

 



 2 

 

 

(b)     During the term of this Agreement, the Executive shall devote sufficient
time, attention, and ability to the business of the Company, and to any
associated Company, as is reasonably necessary for the proper performance of the
Executive Services pursuant to this Agreement. During the term of this
Agreement, the Executive shall:

 

(i)at all times perform the Executive Services to the best of its abilities and
in the best interests of the Company; and

 

(ii)devote such of its time, labor and attention to the business of the Company
as it, in its sole discretion, deems necessary for the proper performance of the
Executive Services hereunder; and

 

10.     Miscellaneous.

 

(a)      Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.

 

(b)      Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 4:30 p.m. (Eastern Standard
time) on a Business Date, (ii) the Business Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Agreement later than 4:30 p.m. (Eastern
Standard time) on any date and earlier than 11:59 p.m. (Eastern Standard time)
on such date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall to the General Counsel of the Company at the
Company’s registered address and if to the Consultant:

 

Denis Corin

10 Market St, Suite 427

Camana Bay, Grand Cayman, Cayman Islands

 

Tel.: [345] 925 5363

Email: dencorin@gmail.com

Attention: Denis Corin

 

or such other address as may be designated in writing hereafter, in the same
manner, by such party.

 

(c)      Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Executive, or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.

 



 3 

 

 



(d)      Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. All words used in this Agreement will be construed
to be of such number and gender as the circumstances require.

 

(e)      Successors and Assigns. This Agreement is intended only for the benefit
of, shall be binding upon and inure to the benefit of the parties and their
respective successors. Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Executive may assign and/or transfer all or a portion of the consideration
payable by the Company hereunder.

 

(f)      Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal District Court for the Southern District of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper under such court’s jurisdiction.

 

(g)     Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

(h)     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including the recovery of damages, the Executive will
be entitled to specific performance of the obligations of the Company hereunder.
The Company and the Executive agree that monetary damages would not be adequate
compensation for any loss incurred by reason of any breach of its obligations
described in this Agreement and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

[Remainder of page intentionally left blank]

 





 4 

 

  

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

  Q BioMed Inc.         By: /s/ William Rosenstadt     William Rosenstadt    
General Counsel

 

  “Executive”       /s/ Denis Corin   Denis Corin

 

 

 5

 

